EXHIBIT 10.9

FORM OF REPURCHASE WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS
WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS WARRANT, INCLUDING SECTION
2(f) HEREOF. THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE
NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 2(f) HEREOF. ASSIGNEES
OR TRANSFEREES OF THIS WARRANT ARE BOUND BY THE TRADING RESTRICTIONS OF SECTION
4(r) OF THE SECURITIES PURCHASE AGREEMENT (AS DEFINED HEREIN).

CARDIOVASCULAR BIOTHERAPEUTICS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: ________    Number of Shares: ____ Date of Issuance: ____________
  

CardioVascular BioTherapeutics, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for Ten United States Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ____________________, the registered holder hereof or its
permitted assigns, is entitled, subject to the terms set forth below, to
purchase from the Company upon surrender of this Warrant (if required by
Section 2(f)), at any time or times on or after the date hereof, but not after
11:59 P.M. New York Time on the Expiration Date (as defined in Section 1(b)
below) ________________ (            ) [INSERT: the number of shares equal to
the quotient of (i) the Principal of the Notes the redemption of which results
in the issuance of this Warrant plus any accrued and unpaid Interest thereon
divided by (ii) the arithmetic average of the Weighted Average Trading Price of
the Common Stock on each of the ten (10) consecutive Trading Days ending
immediately prior to the Company Alternative Redemption Date (as defined in the
Notes to which this Warrant relates)] fully paid nonassessable shares of Common
Stock (as defined in Section 1(b) below) of the Company (the “Warrant Shares”)
at the Warrant Exercise Price (as defined in Section 1(b) below); provided,
however, that in no event shall the holder be entitled or required



--------------------------------------------------------------------------------

to exercise this Warrant for a number of Warrant Shares in excess of that number
of Warrant Shares that, upon giving effect to such exercise, would cause the
aggregate number of shares of Common Stock beneficially owned by the holder and
its affiliates to exceed 4.99% of the outstanding shares of the Common Stock
following such exercise. For purposes of the foregoing proviso, the aggregate
number of shares of Common Stock beneficially owned by the holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such proviso
is being made, but shall exclude shares of Common Stock that would be issuable
upon (i) exercise of the remaining, unexercised Repurchase Warrants (as defined
in Section 1(a) below) beneficially owned by the holder and its affiliates and
(ii) exercise, conversion or exchange of the unexercised, unconverted or
unexchanged portion of any other securities of the Company beneficially owned by
the holder and its affiliates (including the Notes, Initial Warrants (as defined
in the Notes), and any other convertible notes or preferred stock) subject to a
limitation on conversion, exercise or exchange analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Warrant, in determining the number of outstanding shares of Common Stock
a holder may rely on the number of outstanding shares of Common Stock as
reflected in (1) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (2) a more recent public announcement by the Company or (3) any other
written (including e-mail) notice by the Company or its transfer agent setting
forth the number of shares of Common Stock outstanding. Upon the written request
of any holder, the Company shall promptly, but in no event later than two
(2) Business Days following the receipt of such request, confirm in writing to
any such holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion, exercise or exchange of securities of the
Company, including the Initial Warrants, the Notes and the Repurchase Warrants,
if any, by such holder and its affiliates, since the date as of which such
number of outstanding shares of Common Stock was reported. For purposes of
determining the maximum number of shares of Common Stock that the Company may
issue to the holder of this Warrant upon exercise of this Warrant, such holder’s
delivery of an Exercise Notice (as defined in Section 2(a) below) with respect
to such exercise shall constitute a representation (on which the Company may
rely without investigation) by the holder of this Warrant that upon the issuance
of the shares of Common Stock to be issued to such holder pursuant to such
exercise, the shares of Common Stock beneficially owned by such holder and its
affiliates shall not exceed 4.99% of the total outstanding shares of Common
Stock of the Company immediately after giving effect to such exercise as
determined in accordance with this paragraph.

Section 1.

(a) Securities Purchase Agreement. This Warrant is one of the warrants issued
pursuant to those certain Senior Secured Convertible Notes of the Company, dated
March 20, 2006, issued by the Company pursuant to that certain Securities
Purchase Agreement dated as of March 20, 2006 (the “Securities Purchase
Agreement”), among the Company and the Persons (as defined below) referred to
therein (as such notes may be amended from time to time as provided in such
notes, and together with all notes issued in exchange therefor or replacement
thereof pursuant to the terms of such notes, the “Notes”), or issued in exchange
or substitution therefor or replacement thereof (all such warrants being
collectively referred to as the

 

-2-



--------------------------------------------------------------------------------

“Repurchase Warrants”). Each capitalized term used, and not otherwise defined
herein, shall have the meaning ascribed thereto in the Securities Purchase
Agreement.

(b) Definitions. The following words and terms as used in this Warrant shall
have the following meanings:

(i) “Approved Stock Plan” means any employee benefit plan that has been approved
by the Board of Directors and stockholders of the Company prior to the date of
the Securities Purchase Agreement, pursuant to which the Company’s securities
may be issued to any consultant, employee, officer or director for services
provided to the Company.

(ii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(iii) “Common Stock” means (i) the Company’s common stock, $0.001 par value per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

(iv) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.

(v) “Expiration Date” means the date that is March 20, 2009 or, if such date
does not fall on a Business Day, then the next Business Day.

(vi) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

(vii) “Securities Act” means the Securities Act of 1933, as amended.

(viii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market; provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade, or actually trades, on such exchange or
market for less than 4.5 hours.

(ix) “Warrant” means this Warrant and all Warrants issued in exchange, transfer
or replacement thereof pursuant to the terms of this Warrant.

(x) “Warrant Exercise Price” shall be equal to, with respect to any Warrant
Share, $ [INSERT: the arithmetic average of the Weighted Average Price of the
Common Stock on each of the ten (10) consecutive Trading Days ending immediately
prior to the Company Alternative Redemption Date (as defined in the Notes to
which this Warrant relates)], subject to adjustment as hereinafter provided.

 

-3-



--------------------------------------------------------------------------------

(xi) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on its Principal Market during
the period beginning at 9:30 a.m. New York City time (or such other time as its
Principal Market publicly announces is the official open of trading) and ending
at 4:00 p.m. New York City time (or such other time as its Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
Financial Markets (or any successor thereto) (“Bloomberg”) through its “Volume
at Price” functions, or if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m. New York City time (or such other time as such over-the-counter market
publicly announces is the official open of trading), and ending at 4:00 p.m. New
York City time (or such other time as such over-the-counter market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by the National Quotation Bureau, Inc. If the Weighted Average
Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the holder of
this Warrant. If the Company and the holder of this Warrant are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved pursuant to Section 2(a). All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during any period during which the Weighted Average
Price is being determined.

Section 2. Exercise of Warrant.

(a) Subject to the terms and conditions hereof, this Warrant may be exercised by
the holder hereof then registered on the books of the Company, in whole or in
part, at any time on any Business Day on or after the opening of business on the
date hereof and prior to 11:59 P.M. New York Time on the Expiration Date by
(i) delivery of a written notice, in the form of the exercise notice attached as
Exhibit A hereto (the “Exercise Notice”), of such holder’s election to exercise
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, (ii) (A) payment to the Company of an amount equal to the Warrant
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) by wire transfer of
immediately available funds (or by check if the Company has not provided the
holder of this Warrant with wire transfer instructions for such payment) or
(B) by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 2(e)), and (iii) if required by
Section 2(f) or unless the holder has previously delivered this Warrant to the
Company and it or a new replacement Warrant has not yet been delivered to the
holder, the surrender to a common carrier for overnight delivery to the Company
as soon as practicable following such date, of this Warrant (or an
indemnification undertaking, in customary form, with respect to this Warrant in
the case of its loss, theft or destruction pursuant to Section 10); provided,
that if such Warrant Shares are to be issued in any name other than that of the
registered holder of this Warrant, such issuance shall be deemed a transfer and
the provisions of Section 7 shall be applicable. In the event of any exercise of
the rights represented by this Warrant in compliance with this Section 2(a), on
the second (2nd) Business Day (the “Warrant Share Delivery Date”) following the
date of its receipt of the Exercise Notice, the Aggregate Exercise Price (or
notice of Cashless

 

-4-



--------------------------------------------------------------------------------

Exercise) and if required by Section 2(f) (or unless the holder of this Warrant
has previously delivered this Warrant to the Company and it or a new replacement
Warrant has not yet been delivered to the holder), this Warrant (or an
indemnification undertaking, in customary form, with respect to this Warrant in
the case of its loss, theft or destruction pursuant to Section 10) (the
“Exercise Delivery Documents”), (A) provided that the transfer agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and provided that the holder is eligible to receive shares
through DTC, the Company shall credit such aggregate number of shares of Common
Stock to which the holder shall be entitled to the holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (B) the Company shall issue and deliver to the address specified in the
Exercise Notice, a certificate, registered in the name of the holder or its
designee, for the number of shares of Common Stock to which the holder shall be
entitled. Upon the later of the date of delivery of (x) the Exercise Notice and
(y) the Aggregate Exercise Price referred to in clause (ii)(A) above or
notification to the Company of a Cashless Exercise referred to in Section 2(e),
the holder of this Warrant shall be deemed for all purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised (the date thereof being referred to as the “Deemed Issuance
Date”), irrespective of the date of delivery of this Warrant as required by
clause (iii) above or the certificates evidencing such Warrant Shares. In the
case of a dispute as to the determination of the Warrant Exercise Price, the
Weighted Average Price of a security or the arithmetic calculation of the number
of Warrant Shares, the Company shall promptly issue to the holder the number of
shares of Common Stock that is not disputed and shall submit the disputed
determinations or arithmetic calculations to the holder via facsimile within two
(2) Business Days after receipt of the holder’s Exercise Notice. If the holder
and the Company are unable to agree upon the determination of the Warrant
Exercise Price, the Weighted Average Price or arithmetic calculation of the
number of Warrant Shares within three (3) Business Days of such disputed
determination or arithmetic calculation being submitted to the holder, then the
Company shall immediately submit via facsimile (i) the disputed determination of
the Warrant Exercise Price or the Weighted Average Price to an independent,
reputable investment banking firm agreed to by the Company and the holder of
this Warrant or (ii) the disputed arithmetic calculation of the number of
Warrant Shares to its independent, outside public accountant. The Company shall
cause the investment banking firm or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the holder
of the results no later than three (3) Business Days after the time it receives
the disputed determinations or calculations. Such investment banking firm’s or
accountant’s determination or calculation, as the case may be, shall be deemed
conclusive absent error.

(b) If this Warrant is submitted for exercise, as may be required by
Section 2(f), and unless the rights represented by this Warrant shall have
expired or shall have been fully exercised, the Company shall, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Warrant (the “Warrant Delivery Date”) and at its own expense, issue a new
Warrant identical in all respects to this Warrant exercised except it shall
represent rights to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which such Warrant is exercised (together with,
in the case of a Cashless Exercise, the number of Warrant Shares surrendered in
lieu of payment of the Exercise Price).

 

-5-



--------------------------------------------------------------------------------

(c) No fractional shares of Common Stock are to be issued upon the exercise of
this Warrant, but rather the number of shares of Common Stock issued upon
exercise of this Warrant shall be rounded up or down to the nearest whole number
(with 0.5 rounded up).

(d) If the Company shall fail for any reason or for no reason (x) to issue and
deliver to the holder within three (3) Business Days of receipt of the Exercise
Delivery Documents a certificate for the number of shares of Common Stock to
which the holder is entitled or to credit the holder’s balance account with DTC
for such number of shares of Common Stock to which the holder is entitled upon
the holder’s exercise of this Warrant or (y) to issue and deliver to the holder
on the Warrant Delivery Date a new Warrant for the number of shares of Common
Stock to which such holder is entitled pursuant to Section 2(b) hereof, if any,
then the Company shall, in addition to any other remedies under this Warrant or
the Securities Purchase Agreement or otherwise available to such holder,
including any indemnification under Section 8 of the Securities Purchase
Agreement, pay as additional damages in cash to such holder on each day after
such third (3rd) Business Day that such shares of Common Stock are not issued
and delivered to the holder, in the case of clause (x) above, or such third
(3rd) Business Day that such Warrant is not delivered, in the case of clause
(y) above, an amount equal to the sum of (i) 0.5% of the product of (A) the
number of shares of Common Stock not issued to the holder on or prior to the
Warrant Share Delivery Date and (B) the Weighted Average Price of the Common
Stock on the Warrant Share Delivery Date, in the case of the failure to deliver
Common Stock, and (ii) if the Company has failed to deliver a Warrant to the
holder on or prior to the Warrant Delivery Date, 0.5% of the product of (x) the
number of shares of Common Stock issuable upon exercise of the Warrant as of the
Warrant Delivery Date, and (y) the Weighted Average Price of the Common Stock on
the Warrant Delivery Date; provided that in no event shall cash damages accrue
pursuant to this Section 2(d) during the period, if any, in which any Warrant
Shares are the subject of a bona fide dispute that is subject to and being
resolved pursuant to, and in compliance with the time periods and other
provisions of, the dispute resolution provisions of Section 2(a). Alternatively,
subject to the dispute resolution provisions of Section 2(a), at the election of
the holder made in the holder’s sole discretion, the Company shall pay to the
holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the holder may pursue
hereunder and under the Securities Purchase Agreement (including indemnification
pursuant to Section 8 thereof)), 110% of the amount that (A) the holder’s total
purchase price (including brokerage commissions, if any) for shares of Common
Stock purchased to make delivery in satisfaction of a sale by such holder of the
shares of Common Stock to which the holder is entitled but has not received upon
an exercise, exceeds (B) the net proceeds received by the holder from the sale
of the shares of Common Stock to which the holder is entitled but has not
received upon such exercise.

(e) If, despite the Company’s obligations under the Securities Purchase
Agreement and the Registration Rights Agreement, the Warrant Shares to be issued
are not registered and available for resale pursuant to a registration statement
in accordance with the Registration Rights Agreement, including during a Grace
Period (as defined in the Registration Rights Agreement), then notwithstanding
anything contained herein to the contrary, the holder of this Warrant may, at
its election exercised in its sole discretion, exercise this Warrant in whole or
in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to

 

-6-



--------------------------------------------------------------------------------

receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

 

Net Number    =    (A x B) - (A x C)          B   

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised;

B= the Weighted Average Price of the Common Stock on the Trading Day immediately
preceding the date of the delivery of the Exercise Notice; and

C= the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

(f) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
exercise of this Warrant in accordance with the terms hereof, the holder of this
Warrant shall not be required to physically surrender this Warrant to the
Company unless it is being exercised for all of the Warrant Shares represented
by the Warrant. The holder and the Company shall maintain records showing the
number of Warrant Shares exercised and issued and the dates of such exercises or
shall use such other method, reasonably satisfactory to the holder and the
Company, so as not to require physical surrender of this Warrant upon each such
exercise. In the event of any dispute or discrepancy, such records of the
Company establishing the number of Warrant Shares to which the holder is
entitled shall be controlling and determinative in the absence of demonstrable
error. Notwithstanding the foregoing, if this Warrant is exercised as aforesaid,
the holder may not transfer this Warrant unless the holder first physically
surrenders this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the holder a new Warrant of like tenor,
registered as the holder may request, representing in the aggregate the
remaining number of Warrant Shares represented by this Warrant. The holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following exercise of any portion of
this Warrant, the number of Warrant Shares represented by this Warrant may be
less than the number stated on the face hereof. Each Warrant shall bear the
following legend:

ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(f) HEREOF. THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(f) HEREOF.

 

-7-



--------------------------------------------------------------------------------

Section 3. Covenants as to Common Stock. The Company hereby covenants and agrees
as follows:

(a) This Warrant is, and any Warrants issued in substitution for or replacement
of this Warrant will upon issuance be, duly authorized and validly issued.

(b) All Warrant Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance and receipt of payment therefor
from the holder (including pursuant to a Cashless Exercise, as applicable), be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof.

(c) During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved at least
110% of the number of shares of Common Stock needed to provide for the exercise
of the rights then represented by this Warrant.

(d) If, and so long as, any shares of Common Stock shall be listed on the NASDAQ
Capital Market or another securities exchange or market, the shares of Common
Stock issuable upon exercise of this Warrant shall be so listed; and the Company
shall so list on such exchange or market, and shall maintain such listing of,
any other shares of capital stock of the Company issuable upon the exercise of
this Warrant if and so long as any shares of the same class shall be listed on
such securities exchange or market.

(e) The Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant. Without
limiting the generality of the foregoing, the Company (i) will not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above $0.001 per share, and (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.

(f) This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.

Section 4. Taxes. The Company shall pay any and all taxes that may be payable
with respect to the issuance and delivery of Warrant Shares upon exercise of
this Warrant.

Section 5. Warrant Holder Not Deemed a Stockholder. No holder, as such, of this
Warrant shall be entitled to vote or receive dividends or be deemed the holder
of shares of the Company for any purpose (other than to the extent that the
holder is deemed to be a beneficial holder of shares under applicable securities
laws after taking into account the limitation set forth in the first paragraph
of this Warrant), nor shall anything contained in this Warrant be construed to
confer upon the holder hereof, as such, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the Deemed
Issuance Date of the Warrant Shares that such holder is then entitled to receive
upon the due

 

-8-



--------------------------------------------------------------------------------

exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on such holder to purchase any
securities (except to the extent set forth in an Exercise Notice) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 5, the Company will
provide the holder of this Warrant with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders.

Section 6. Representations of Holder. The holder of this Warrant, by the
acceptance hereof, represents that it is acquiring this Warrant, and upon
exercise hereof (other than pursuant to a Cashless Exercise) will acquire the
Warrant Shares, for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution of this Warrant or the
Warrant Shares, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the holder does not agree to hold this Warrant or any of the Warrant Shares for
any minimum or other specific term and reserves the right to dispose of this
Warrant and the Warrant Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The holder of
this Warrant further represents, by acceptance hereof, that, as of this date,
such holder is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act. Each delivery of an Exercise Notice, other than in
connection with a Cashless Exercise, shall constitute confirmation at such time
by the holder of the representations concerning the Warrant Shares set forth in
the first two sentences of this Section 6, unless contemporaneous with the
delivery of such Exercise Notice the holder notifies the Company in writing that
it is not making such representations (a “Representation Notice”). If the holder
delivers a Representation Notice in connection with an exercise, it shall be a
condition to such holder’s exercise of this Warrant and the Company’s
obligations set forth in Section 2 in connection with such exercise, that the
Company receive such other representations as the Company considers reasonably
necessary to assure the Company that the issuance of its securities upon
exercise of this Warrant shall not violate any United States or state securities
laws.

Section 7. Ownership and Transfer.

(a) The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to the holder), a
register for this Warrant, in which the Company shall record the name and
address of the person in whose name this Warrant has been issued, as well as the
name and address of each transferee. The Company may treat the person in whose
name any Warrant is registered on the register as the owner and holder thereof
for all purposes, notwithstanding any notice to the contrary, but in all events
recognizing any transfers made in accordance with the terms of this Warrant.

(b) This Warrant and the rights granted hereunder shall be assignable by the
holder hereof in accordance with the Securities Purchase Agreement. Holder shall
require each such assignee to acknowledge that such assignee shall be bound by
the provisions of Section 4(r) of the Securities Purchase Agreement.

 

-9-



--------------------------------------------------------------------------------

(c) The Company is obligated to register the Warrant Shares for resale under the
Securities Act pursuant to the Registration Rights Agreement and the initial
holder of this Warrant (and certain assignees thereof) is entitled to the
registration rights in respect of the Warrant Shares as set forth in the
Registration Rights Agreement.

Section 8. Adjustment of Warrant Exercise Price and Number of Warrant Shares.
The Warrant Exercise Price and the number of shares of Common Stock issuable
upon exercise of this Warrant shall be adjusted from time to time as follows:

(a) Adjustment of Warrant Exercise Price and Number of Shares upon Issuance of
Common Stock. If and whenever on or after the Warrant Date (as defined in
Section 13), the Company issues or sells, or is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding Exempted
Issuances (as defined below)), for a consideration per share less than a price
(the “Applicable Price”) equal to the Warrant Exercise Price in effect
immediately prior to such issuance or sale, then immediately after such issue or
sale the Warrant Exercise Price then in effect shall be reduced to an amount
equal to such consideration per share. Upon each such adjustment of the Warrant
Exercise Price pursuant to the immediately preceding sentence, the number of
shares of Common Stock acquirable upon exercise of this Warrant shall be
adjusted to the number of shares determined by multiplying the Warrant Exercise
Price in effect immediately prior to such adjustment by the number of shares of
Common Stock acquirable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Warrant Exercise Price
resulting from such adjustment. For purposes of this Warrant, “Exempted
Issuances” shall mean: (I) shares of Common Stock issued or deemed to be issued
by the Company pursuant to an Approved Stock Plan; (II) shares of Common Stock
issued or deemed to be issued by the Company upon the conversion, exchange or
exercise of any right, option, obligation or security outstanding on the date
prior to the Warrant Date and set forth in Schedule 3(c) to the Securities
Purchase Agreement, provided that the terms of such right, option, obligation or
security are not amended or otherwise modified on or after the date of the
Securities Purchase Agreement, and provided that the conversion price, exchange
price, exercise price or other purchase price is not reduced, adjusted or
otherwise modified and the number of shares of Common Stock issued or issuable
is not increased (whether by operation of, or in accordance with, the relevant
governing documents or otherwise) on or after the date of the Securities
Purchase Agreement, or (III) shares of Common Stock issued or deemed to be
issued by the Company upon conversion of the Notes or exercise of the Initial
Warrants or the Repurchase Warrants.

(b) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Section 8(a) above (which,
for the avoidance of doubt, the Company expressly agrees shall mean, at any date
after the Warrant Date, for all purposes of this Section 8, including for
purposes of determining whether the Company has issued or sold, or shall be
deemed to have issued or sold, any shares of Common Stock for a consideration
per share less than a price equal to the Applicable Price), the following shall
be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options (other than pursuant to an Approved Stock Plan) and the lowest price per
share for

 

-10-



--------------------------------------------------------------------------------

which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion, exchange or exercise of any Convertible Securities issuable
upon exercise of any such Option is less than the Applicable Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the granting or sale of such Option for
such price per share. For purposes of this Section 8(b)(i), the “lowest price
per share for which one share of Common Stock is issuable upon exercise of any
such Option or upon conversion, exchange or exercise of any Convertible Security
issuable upon exercise of any such Option” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exchange or exercise of
any Convertible Security issuable upon exercise of such Option. No further
adjustment of the Warrant Exercise Price shall be made upon the actual issuance
of such Common Stock or of such Convertible Securities upon the exercise of such
Options or upon the actual issuance of such Common Stock upon conversion,
exchange or exercise of such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion, exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 8(b)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion,
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exchange or exercise of such Convertible Security. No further
adjustment of the Warrant Exercise Price shall be made upon the actual issuance
of such Common Stock upon conversion, exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Warrant Exercise Price
had been or are to be made pursuant to other provisions of this Section 8(b), no
further adjustment of the Warrant Exercise Price shall be made by reason of such
issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase, exchange or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Options or Convertible Securities are
convertible into or exchangeable or exercisable for Common Stock changes at any
time, the Warrant Exercise Price in effect at the time of such change shall be
adjusted to the Warrant Exercise Price that would have been in effect at such
time had such Options or Convertible Securities provided for such changed
purchase, exchange or exercise price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold and the number of shares of Common Stock acquirable hereunder shall be
correspondingly readjusted. For purposes of this Section 8(b)(iii), if the terms
of any Option or Convertible Security that was outstanding as of the date of
issuance of this Warrant are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date

 

-11-



--------------------------------------------------------------------------------

of such change. No adjustment shall be made if such adjustment would result in
an increase of the Warrant Exercise Price then in effect.

(c) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Sections 8(a) and 8(b)
above (which, for the avoidance of doubt, the Company expressly agrees shall
mean, at least as of any date after the Warrant Date, for all purposes of this
Section 8, including for purposes of determining whether the Company has issued
or sold, or shall be deemed to have issued or sold, any shares of Common Stock
for a consideration per share less than a price equal to the Applicable Price),
the following shall be applicable:

(i) Calculation of Consideration Received. In case any Options are issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction or series of related transactions, (A) the
Options will be deemed to have been issued for a consideration equal to the
greatest of (I) $0.01, (II) the specific aggregate consideration, if any,
allocated to such Options, and (III) the Black-Scholes Value (as defined below)
of such Options (the greatest of (I), (II) and (III), the “Option
Consideration”) and, for purposes of applying the provisions of this Section 8,
the Option Consideration shall be allocated pro rata among all the shares of
Common Stock issuable upon exercise of such Options to determine the
consideration per each such share of Common Stock and (B) the other securities
will be deemed to have been issued for an aggregate consideration equal to the
aggregate consideration received by the Company for the Options and other
securities (determined as provided below with respect to each share of Common
Stock represented thereby), less the Option Consideration. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor. If any Common Stock, Options
or Convertible Securities are issued or sold for a consideration other than
cash, the amount of such consideration received by the Company will be the fair
value of such consideration, except where such consideration consists of
marketable securities, in which case the amount of consideration received by the
Company will be the Weighted Average Price of such securities on the date of
receipt of such securities. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the holder of this Warrant. If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the tenth
(10th) day following the Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the holder of this Warrant. The
determination of such appraiser shall be final and binding upon all parties
absent error, and the fees and expenses of such appraiser shall be borne by the
Company.

(ii) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(2) to subscribe for or

 

-12-



--------------------------------------------------------------------------------

purchase Common Stock, Options or Convertible Securities, then such record date
will be deemed to be the date of the issue or sale of the shares of Common Stock
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.

(iii) Black-Scholes Value. The “Black-Scholes Value” of any Options shall mean
the sum of the amounts resulting from applying the Black-Scholes pricing model
to each such Option, which calculation is made with the following inputs:
(i) the “option striking price” being equal to the lowest exercise price
possible under the terms of such Option on the date of the issuance of such
Option (the “Valuation Date”), (ii) the “interest rate” being equal to the
Federal Reserve US H.15 T Note Treasury Constant Maturity 1 Year rate on the
Valuation Date (as reported by Bloomberg through its “ALLX H15T” function
(accessed by typing “ALLX H15T” [GO] on a Bloomberg terminal, and inserting the
date of the Valuation Date and then looking at the row entitled “Treas Const Mat
1 Year” under the column entitled “Previous Value”)), or if such rate is not
available then such other similar rate as mutually agreed to by the Company and
the holders of Notes and the Initial Warrants and Repurchase Warrants, if any,
representing at least two-thirds (2/3) of the aggregate number of shares of
Common Stock obtainable upon conversion of the Notes (at the then prevailing
Fixed Conversion Price) then outstanding and exercise of the Initial Warrants
and the Repurchase Warrants, if any (at the then prevailing exercise prices
thereof), then outstanding, without regard to any limitations on conversion or
exercise thereof, (iii) the “time until option expiration” being the time from
the Valuation Date until the expiration date of such Option, (iv) the “current
stock price” being equal to the Weighted Average Price of the Common Stock on
the Valuation Date, (v) the “volatility” being the 100-day historical volatility
of the Common Stock as of the Valuation Date (as reported by the Bloomberg “HVT”
screen), and (vi) the “dividend rate” being equal to zero. Within three
(3) Business Days after the Valuation Date, each of the Company and the Holder
shall deliver to the other a written calculation of its determination of the
Black-Scholes Value of the Options. If the Holder and the Company are unable to
agree upon the calculation of the Black-Scholes Value of the Options within five
(5) Business Days of the Valuation Date, then the Company shall submit via
facsimile the disputed calculation to an investment banking firm (jointly
selected by the Company and the holder of this Warrant) within seven
(7) Business Days of the Valuation Date. The Company shall cause such investment
banking firm to perform the calculations and notify the Company and the Holder
of the results no later than ten (10) Business Days after the Valuation Date.
Such investment banking firm’s calculation of the Black-Scholes Value of the
Options shall be deemed conclusive absent error. The Company shall bear the fees
and expenses of such investment banking firm for providing such calculation.

(d) Adjustment of Warrant Exercise Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the date of issuance of this
Warrant subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Warrant Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of shares of Common
Stock obtainable upon exercise of this Warrant will be proportionately
increased. If the Company at any time after the date of issuance of this Warrant
combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Warrant Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of shares of Common Stock obtainable upon exercise

 

-13-



--------------------------------------------------------------------------------

of this Warrant will be proportionately decreased. Any adjustment under this
Section 8(d) shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(e) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
Common Stock, by way of return of capital or otherwise (including any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement or other similar
transaction) (a “Distribution”), at any time after the issuance of this Warrant,
then, in each such case:

(i) the Warrant Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Warrant Exercise Price by a fraction of which (A) the numerator shall be the
Weighted Average Price of the Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (B) the denominator shall be the Weighted Average Price of the
Common Stock on the trading day immediately preceding such record date; and

(ii) either (A) the number of Warrant Shares obtainable upon exercise of this
Warrant shall be increased to a number of shares equal to the number of shares
of Common Stock obtainable immediately prior to the close of business on the
record date fixed for the determination of holders of Common Stock entitled to
receive the Distribution multiplied by the reciprocal of the fraction set forth
in the immediately preceding clause (i), or (B) in the event that the
Distribution is of common stock of a company whose common stock is traded on a
national securities exchange or a national automated quotation system, then the
holder of this Warrant shall receive an additional warrant, the terms of which
shall be identical to those of this Warrant, except that such warrant shall be
exercisable for the amount of the assets that would have been payable to the
holder of this Warrant pursuant to the Distribution had the holder exercised
this Warrant immediately prior to such record date and with an exercise price
equal to the amount by which the exercise price of this Warrant was decreased
with respect to the Distribution pursuant to the terms of the immediately
preceding clause (i).

(f) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 8 but not expressly provided for by such provisions
(including the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then the Company’s Board of Directors will
make an appropriate adjustment in the Warrant Exercise Price and the number of
shares of Common Stock obtainable upon exercise of this Warrant so as to protect
the rights of the holders of the Repurchase Warrants; provided that no such
adjustment will increase the Warrant Exercise Price or decrease the number of
shares of Common Stock obtainable as otherwise determined pursuant to this
Section 8.

 

-14-



--------------------------------------------------------------------------------

(g) Notices.

(i) As soon as reasonably practicable, but in no event later than two
(2) Business Days, upon any adjustment of the Warrant Exercise Price, the
Company will give written notice thereof to the holder of this Warrant, setting
forth in reasonable detail, and certifying, the calculation of such adjustment;
provided, however, that neither the timing of giving any such notice nor any
failure by the Company to give such a notice shall effect any such adjustment or
the effective date thereof.

(ii) The Company will give written notice to the holder of this Warrant at least
ten (10) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the Common Stock,
(B) with respect to any pro rata subscription offer to holders of Common Stock
or (C) for determining rights to vote with respect to any Organic Change (as
defined below), dissolution or liquidation, provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to such holder.

(iii) The Company will also give written notice to the holder of this Warrant at
least ten (10) days prior to the date on which any Organic Change, dissolution
or liquidation will take place, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such holder.

Section 9. Purchase Rights; Reorganization, Reclassification, Consolidation,
Merger or Sale. (a) In addition to any adjustments pursuant to Section 8 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of its capital stock (the “Purchase
Rights”), then the holder of this Warrant will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights that
such holder could have acquired if such holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights.

(b) Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction that is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock is referred to herein as “Organic Change.” Prior to the
consummation of any (i) sale of all or substantially all of the Company’s assets
to an acquiring Person or (ii) other Organic Change following which the Company
is not a surviving entity, the Company will secure from the Person purchasing
such assets or the successor resulting from such Organic Change (in each case,
the “Acquiring Entity”) a written agreement (in form and substance satisfactory
to the holders of Repurchase Warrants representing at least two-thirds (2/3) of
the shares of Common Stock obtainable upon exercise of the Repurchase Warrants
then outstanding, without regard to any limitation on exercise thereof) to
deliver to each holder of Repurchase Warrants in exchange for each such
Repurchase Warrant, a security of the Acquiring

 

-15-



--------------------------------------------------------------------------------

Entity evidenced by a written instrument substantially similar in form and
substance to this Warrant and satisfactory to the holders of such Repurchase
Warrant (including, an adjusted warrant exercise price equal to the value for
the Common Stock reflected by the terms of such consolidation, merger or sale,
and exercisable for a corresponding number of shares of Common Stock acquirable
and receivable upon exercise of such Repurchase Warrants (without regard to any
limitations on exercises), if the value so reflected is less than the Warrant
Exercise Price in effect immediately prior to such consolidation, merger or
sale). Prior to the consummation of any other Organic Change, the Company shall
make appropriate provision (in form and substance satisfactory to the holders of
such Repurchase Warrants representing at least two-thirds (2/3) of the shares of
Common Stock obtainable upon exercise of the Repurchase Warrants then
outstanding, without regard to any limitation on exercise thereof) to ensure
that each of the holders of the Repurchase Warrants will thereafter have the
right to acquire and receive in lieu of or in addition to (as the case may be)
the shares of Common Stock immediately theretofore acquirable and receivable
upon the exercise of such holder’s Repurchase Warrants (without regard to any
limitations on exercises), such shares of stock, securities or assets that would
have been issued or payable in such Organic Change with respect to or in
exchange for the number of shares of Common Stock that would have been
acquirable and receivable upon the exercise of such holder’s Warrant as of the
date of such Organic Change (without taking into account any limitations or
restrictions on the exerciseability of this Warrant).

Section 10. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking in customary form (or in the case of a mutilated
Warrant, the Warrant), issue a new Warrant of like denomination and tenor as
this Warrant so lost, stolen, mutilated or destroyed.

Section 11. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

On or before March 31, 2006:

CardioVascular BioTherapeutics, Inc.

7251 W. Lake Mead Blvd., Suite 300

Las Vegas, Nevada 89128

Facsimile:          (702) 617-5651

Attention:         Corporate Controller

 

-16-



--------------------------------------------------------------------------------

After March 31, 2006:

CardioVascular BioTherapeutics, Inc.

1635 Village Center Circle, Suite 250

Las Vegas, Nevada 89134

Facsimile:          (702) 617-5651

Attention:         Corporate Controller

With copy to:

Lord Bissell & Brook LLP

300 S. Grand Ave. 8th Floor

Los Angeles, CA 90071

Facsimile:          (213) 485-1200

Attention:         Ronald Warner, Esq.

If to a holder of this Warrant, to it at the address and facsimile number set
forth on the Schedule of Buyers to the Securities Purchase Agreement, with
copies to such holder’s representatives as set forth on such Schedule of Buyers,
or, in the case of the holder or any other Person named above, at such other
address and/or facsimile number and/or to the attention of such other person as
the recipient party has specified by written notice to the other party at least
five (5) Business Days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service shall be rebuttable evidence of
personal service, receipt by facsimile or deposit with a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

Section 12. Limitation on Number of Warrant Shares. The Company shall not be
obligated to issue any Warrant Shares upon exercise of the Repurchase Warrants
if the issuance of such shares of Common Stock would exceed that number of
shares of Common Stock which the Company may issue upon exercise of the
Repurchase Warrants, the Notes and the Initial Warrants (the “Exchange Cap”)
without breaching any obligations that the Company has under the rules or
regulations of the Principal Market, if at the time of any determination, the
Common Stock is listed on a national securities exchange or the NASDAQ National
Market (or successor thereto) or the NASDAQ Capital Market, except that such
limitation shall not apply in the event that the Company (a) obtains Stockholder
Approval or (b) obtains a written opinion from outside counsel to the Company
that such approval is not required, which opinion shall be reasonably
satisfactory to the holders representing at least two-thirds (2/3) of the
Warrant Shares then issuable upon exercise of outstanding Repurchase Warrants,
at any time, without regard to any limitation on exercise. Until such
Stockholder Approval or written opinion is obtained, no holder of Repurchase
Warrants shall be issued, upon exercise of the Repurchase Warrants, Warrant
Shares in an amount greater than the difference of (i) such holder’s Cap
Allocation Amount (as defined in the Notes), minus (ii) the aggregate number of
(x) Conversion Shares issued to such holder prior to such time upon conversion
of any Notes and (y) Warrant Shares

 

-17-



--------------------------------------------------------------------------------

issued to such holder prior to such time upon exercise of any Initial Warrants
or Repurchase Warrants. In the event that any holder of Repurchase Warrants
shall sell or otherwise transfer any of such Repurchase Warrants, the transferee
shall be allocated a pro rata portion of such holder’s Cap Allocation Amount. In
the event that, after the Closing Date, any holder of the Repurchase Warrants
shall convert all of such holder’s Notes and exercise all of such holder’s
Initial Warrants and Repurchase Warrants into a number of shares of Common Stock
which, in the aggregate, is less than such holder’s Cap Allocation Amount, then
the difference between such holder’s Cap Allocation Amount and the number of
Warrant Shares and Conversion Shares actually issued to such holder shall be
allocated to the respective Cap Allocation Amounts of the remaining holders of
Initial Warrants, Repurchase Warrants and Notes on a pro rata basis in
proportion to the Warrant Shares and Conversion Shares issuable upon exercise of
the SPA Warrants and the Repurchase Warrants and conversion of the Notes (at the
then prevailing conversion price), then held by each such holder, without regard
to any limitations on conversion or exercise. In the event that upon the
delivery of an Exercise Notice the Company is prohibited from issuing Warrant
Shares as a result of the operation of this Section 12, the Company shall
repurchase for cash, within five (5) Business Days, the portion of this Warrant
with respect to which Warrant Shares cannot be issued as result of this
Section 12, at a price per Warrant Share equal to the difference between the
Weighted Average Price of the Common Stock and the Warrant Exercise Price of
such Warrant Shares as of the date of the attempted exercise.

Section 13. Date. The date of this Warrant is ________, 200_ (the “Warrant
Date”). This Warrant, in all events, shall be wholly void and of no effect after
11:59 P.M., New York Time, on the Expiration Date, except that notwithstanding
any other provisions hereof, the provisions of Section 7 shall continue in full
force and effect after such date as to any Warrant Shares or other securities
issued upon the exercise of this Warrant.

Section 14. Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Repurchase Warrants may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
holders of Repurchase Warrants representing at least two-thirds (2/3) of the
shares of Common Stock obtainable upon exercise of the Repurchase Warrants then
outstanding; provided that no such action may increase the Warrant Exercise
Price of any Repurchase Warrant or decrease the number of shares or change the
class of stock obtainable upon exercise of any Repurchase Warrant without the
written consent of the holder of such Repurchase Warrant.

Section 15. Descriptive Headings; Governing Law. The descriptive headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

Section 16. Rules of Construction. Unless the context otherwise requires,
(a) all references to Articles, Sections, Schedules or Exhibits are to Articles,
Sections, Schedules or Exhibits contained in or attached to this Warrant,
(b) each accounting term not otherwise defined

 

-18-



--------------------------------------------------------------------------------

in this Warrant has the meaning assigned to it in accordance with GAAP,
(c) words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter and (d) the use of the word “including” in this
Warrant shall be by way of example rather than limitation.

* * * * * *

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of
_______________, 200_.

 

CARDIOVASCULAR BIOTHERAPEUTICS, INC. By:      Name:      Title:     

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A TO WARRANT

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

CARDIOVASCULAR BIOTHERAPEUTICS, INC.

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of CARDIOVASCULAR
BIOTHERAPEUTICS, INC., a Delaware corporation (the “Company”), evidenced by the
attached Warrant (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Form of Warrant Exercise Price. The holder intends that payment of the
Warrant Exercise Price shall be made as:

 

____________

   a “Cash Exercise” with respect to ___________________ Warrant Shares; and/or

____________

   a “Cashless Exercise” with respect to ______________ Warrant Shares (to the
extent permitted by the terms of the Warrant).

2. Payment of Warrant Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver __________ Warrant
Shares in accordance with the terms of the Warrant in the following name and to
the following address:

Issue to:________________________________________________________________________________________

Facsimile Number: _______________________________________________________________________________

DTC Participant Number and Name (if electronic book entry
transfer): ______________________________________

Account Number (if electronic book entry
transfer): _____________________________________________________

Date: _______________ __, ______

 

Name of Registered Holder By:      Name:   Title:  

 

-21-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated ________________, 200_
from the Company and acknowledged and agreed to by [TRANSFER AGENT].

 

CARDIOVASCULAR BIOTHERAPEUTICS, INC. By:      Name:      Title:     

 

-22-



--------------------------------------------------------------------------------

EXHIBIT B TO WARRANT

FORM OF WARRANT POWER

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
________________, Federal Identification No. __________, a warrant to purchase
____________ shares of the capital stock of Cardiovascular Biotherapeutics,
Inc., a Delaware corporation, represented by warrant certificate no. _____,
standing in the name of the undersigned on the books of said corporation. The
undersigned does hereby irrevocably constitute and appoint ______________,
attorney to transfer the warrants of said corporation, with full power of
substitution in the premises.

Dated: _________, 200_

 

   Name:      Title:     

 

-23-